In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00406-CV

GRCDALLASHOMES LLC AND KAZEM               §   On Appeal from the 462nd District
DANESHMANDI, Appellants                        Court

                                           §   of Denton County (17-10604-442)
V.
                                           §   January 28, 2021
JOHN CALDWELL, Appellee                    §   Opinion by Justice Birdwell

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellants GRCDallasHomes LLC and Kazem

Daneshmandi shall pay all of the costs of this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell